DETAILED ACTION


Claim Objections
Claim 1 is objected to because of the following informalities:   In line 12, please replace “Eta0,05rad/s” with “(Eta0.05rad/s)”.  

Claim 1 is objected to because of the following informalities:   In line 13, please replace “800 kPa.s” with “800 kPa•s” or “800 kPa-s”.  

Claim 1 is objected to because of the following informalities:   In line 14, please replace “34000 kPas” with “34000 kPa•s” or “34000 kPa-s”.  

Claim 5 is objected to because of the following informalities:   In line 3, please replace “2000 kPas” with “2000 kPa•s” or “2000 kPa-s”.  

Claim 7 is objected to because of the following informalities:   In line 2, please replace “Eta0,05rad/s” with “(Eta0.05rad/s)”.  

Claim 12 is objected to because of the following informalities:   In line 13, please replace “Eta0,05rad/s” with “(Eta0.05rad/s)”.  

Claim 12 is objected to because of the following informalities:   In line 14, please replace “800 kPa.s” with “800 kPa•s” or “800 kPa-s”.  

Claim 12 is objected to because of the following informalities:   In line 15, please replace “34000 kPas” with “34000 kPa•s” or “34000 kPa-s”.  

Claim 13 is objected to because of the following informalities:   In line 21, please replace “Eta0,05rad/s” with “(Eta0.05rad/s)”.  

Claim 13 is objected to because of the following informalities:   In line 22, please replace “800 kPa.s” with “800 kPa•s” or “800 kPa-s”.  

Claim 13 is objected to because of the following informalities:   In line 23, please replace “34000 kPas” with “34000 kPa•s” or “34000 kPa-s”.  

Claim 15 is objected to because of the following informalities:   In line 1, delete “the” which precedes “additional”.  

Claim 15 is objected to because of the following informalities:   In line 3, delete “the” which precedes “pre-treated”.  

Claim 15 is objected to because of the following informalities:   In line 5, please replace “the solid” with “a solid”.  

Claim 15 is objected to because of the following informalities:   Claim describes a step (e) that takes place prior to step (c).  It is unclear why claim is not written with steps in chronological order.    

Claim 15 is objected to because of the following informalities:   In line 7, please replace “the first” with “a first”.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 5 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim recites an open ended range of eta747 of at least 2000 kPas [sic], which lies beyond claimed range of e747 of equal to or less than 34,000 kPas [sic] recited in independent claim.  


Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Conclusion
The present invention is drawn to a polymer composition comprising a base resin which comprises at least three polymer components:  (a) a very high molecular weight polyethylene component, (b) a low molecular weight polyethylene component, and (c) a high molecular weight polyethylene component, wherein the polymer composition has a complex viscosity at 0.05 rad/s (Eta0.05rad/s) of equal to or more than 800 kPa•s, a viscosity at a shear stress of 747 Pa (eta747) of equal to or less than 34,000 kPa•s, and a melt flow rate MFR5 of equal to or less than 0.17 g/10 min.   
Subject of claims is patentably distinct over references cited in Applicant’s PTO-1449 and over references listed in the accompanying PTO-892.  References disclose polymer compositions characterized by claimed parameters, complex viscosity at 0.05 rad/s (Eta0.05rad/s), viscosity at a shear stress of 747 Pa (eta747), and a melt flow rate MFR5.  None of the references teach polymer compositions having parameters within ranges set forth in instant claims.  
Liu et al. (10,669,410) teaches a bimodal UHMWPE masterbatch exhibiting a complex viscosity (0.05 rad/s) of 1437 kPa•s, a viscosity (747) of 12,776 kPa•s, and melt index MFR5 of 0.06 g/10 min, however, the composition lacks a third polyethylene component.     
Claims are not in condition for allowance but will be allowable upon revisions to obviate claim objections and to overcome the rejection under 35 U.S.C. 112(d), supra.  For purposes of filling out PTO-326, status of claims 2-4, 6, 8-11, and 14 is listed as “objected to”.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/
Primary Examiner, Art Unit 1762
April 27, 2021